DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as the term “comprising.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brezan in US Publication 2016/0305149 in view of Chaffee in US Publication 2006/0162779.
Brezan teaches a portable, inflatable canopy (see Fig. 4), comprising: first and second inflatable arches (3) intersecting perpendicularly at a common apex (4) to form a continuous fluidly connected structure, the fluidly connected structure having at least one inflation valve (5); a flexible covering (1) attached to 
Brezan is silent on the details of the inflation means. Chaffee teaches a battery powered fan (20) adapted to inflate and deflate a fluidly connected structure; the fluidly connected structure having at least one inflation valve (720) configured with a cylindrical, externally threaded rim (see the top end of 720);  and a conical coupling (730) configured to attach the battery powered fan to the inflation valve at the cylindrical threaded rim, wherein the conical coupling includes a slot (733) for twist locking onto a pin of the battery powered fan. Chaffee further teaches a closure element (“a self-sealing valve”) for sealing a valve on the canopy when the fan is not attached. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brezan by adding a valve and battery powered fan as taught by Chaffee in order to provide an easy and rapid means for inflating the device.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brezan, as modified, as applied to claim 1 above, and further in view of Swetish et al. in US Patent 6260306. Brezan is silent on the attachment means between the covering and the structure. Swetish teaches an inflatable canopy including a structure (32) and a flexible covering (33), wherein the flexible covering is sewn onto the structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brezan, as modified, by using sewing or .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brezan, as modified, as applied to claim 1 above, and further in view of Pierzynski et al. in US Patent 9861901. Brezan, as modified, is silent on the use of a carry bag. Pierzynski teaches an inflatable canopy including a carry bag (30) that receives the canopy in a deflated state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brezan, as modified, by adding a carry bag as taught by Pierzynski in order to make transportation easier.
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brezan, as modified, as applied to claim 1 above, and further in view of Ritchey et al. in US Patent 5394897. Brezan is silent on the use of additional canopies. Ritchey teaches a portable inflatable canopy including a parabolic panel (76) connectable to a flexible covering (28) to enclose a portion of the canopy, and further comprising an archway (32) extending from the dome to expand an area of shelter of the canopy wherein the archway is adapted to connect to a second canopy (see Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brezan, as modified, by adding a parabolic panel and archway as taught by Ritchey in order to better protect the occupants and allow the occupants to enlarge the covered space.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fraser, Hilbert, Cheng, Gomes, Ensign, Yang et al., Ramp et al., Lamke, and Mattick teach inflatable shelters. Walker, Franke, Mackal et al., Andreasson, Shaw, and Chou teach valve arrangements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636